DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In re Claim 4, based on Applicant’s arguments, “Thomson” is the name of the company that manufactures or provides the claimed switch.  However, based on the claim language, the term “Thomson” is used to describe the claimed switch and therefore raises the issue of indefiniteness, see MPEP 2173.05(u).  It is unclear as to what structure is required. The 35 USC 112 rejection of claim 4 remains.
The previous 35 USC 112 rejection of claims 14 and 15 is withdrawn due to the amendments made.
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 4, “Thomson” is the name of the company that manufactures or provides the claimed switch.  However, based on the claim language, the term “Thomson” is used to describe the claimed switch and therefore raises the issue of indefiniteness, see MPEP 2173.05(u).  For the purpose of examination, a “Thomson switch” will be interpreted as: --a transfer switch as manufactured by THOMSON--. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al (2014/0332500) in view of Liu et al (2010/0254046) and Miller (2019/0310289).
In re Claim 14, Pessina teaches method for protecting a load against an overcurrent, the method comprising the steps of: stopping current flowing in a primary power supply path (200) to an electrical load (L) by opening a mechanical switch (10) within a first switch-off period (the contacts separate within an inherent period of time) to interrupt the primary power supply path (paragraph 45); and detecting a rise of an electrical current in a secondary power supply path (201) caused by the interruption of the primary power supply path and flowing via a semiconductor power switch (21) to the electrical load (paragraph 58, detection via 23), wherein the secondary power supply path is connected in parallel to the primary power supply path (as seen in Figure 1), wherein a switching-off of the semiconductor power switch is triggered automatically upon detection of the rising electrical current in the secondary power supply path to interrupt the secondary power supply path (paragraph 58) within a second switch-off period (t2, paragraphs 55 and 58) and to suppress a generation of an electrical arc during switching-off the mechanical switch in the primary power supply path (paragraphs 50, 56, and 58).
Pessina teaches it is known to open such a switching device in order to provide protection against overloads (paragraph 3), but does not specifically teach a driver for opening the mechanical switch upon an overcurrent being detected or providing a voltage corresponding to a current rise speed of the overcurrent to to driver.
Liu et al teaches a hybrid switch in Figure 1 comprising a mechanical switch 24 a solid state switch 28 as similarly taught by Pessina, wherein the mechanical switch is caused to open by command signal 22 from driver 26 when an overcurrent through the switch is detected via current sensor 18 (paragraphs 17 and 36). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the current sensor 18 to detect an overcurrent and driver 26 to activate the mechanical switch as a result of said detection of Liu with the switching device of Pessina since Liu teaches they provide the means necessary to allow the switch to be activated as a result of an overload condition to protect any connected load.
As seen in Figure 1 of Liu, the current sensor 18 is seen to encircle the line conductor it is measuring to provide feedback to the driver 26, but Liu does not specifically teach the type of the sensor.
Miller teaches that a Rogowski coil 30 is a current sensor that measures the current in the conductor 14 that it encircles (paragraph 42).  Miller also teaches that the Rogowski coil outputs a voltage that is proportional to the rate of change or rise of the current it is measuring as feedback to a processor such as the driver of Liu (paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention implement the current sensor of Liu as a Rogowski coil, since Miller teaches that a Rogowski coil can provide a concrete example of a current sensor that encircles a conductor to be monitored.
In re Claim 15, Pessina teaches opening the semiconductor switch in a short enough time to avoid any arc re-ignition (paragraph 56), but fails to specifically teach the switch off time ranges as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to switch off both the mechanical and semiconductor switch in less than 1 msec as claimed in order to prevent any further arcing and since it has been held that whenever the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
See discussion presented in the previous action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836